Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

VALERIE K. BOOTS                                    DAVID J. MALLON, JR.
Marion County Public Defender                       JENNY R. BUCHHEIT
Indianapolis, Indiana                               ICE MILLER LLP
                                                    Indianapolis, Indiana
                                                                               FILED
                                                                            Jan 13 2012, 9:23 am

                               IN THE
                                                                                    CLERK
                     COURT OF APPEALS OF INDIANA                                  of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




IN RE: THE CIVIL COMMITMENT OF                      )
A.M.:                                               )
                                                    )
A.M.,                                               )
                                                    )
        Appellant-Respondent,                       )
                                                    )
               vs.                                  )       No. 49A02-1109-MH-887
                                                    )
COMMUNITY NORTH HOSPITAL/                           )
GALLAHUE MENTAL HEALTH                              )
SERVICES,                                           )
                                                    )
        Appellee-Petitioner.                        )


                      APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Suzanne E. Katt, Judge Pro Tempore
                              Cause No. 49D08-0909-MH-41691




                                         January 13, 2012



                 MEMORANDUM DECISION - NOT FOR PUBLICATION
ROBB, Chief Judge

                                  Case Summary and Issue

       A.M. appeals her involuntary commitment at Community Hospital North/Gallahue

Mental Health Services (“Hospital”). She raises the sole issue of whether sufficient evidence

was presented to support her involuntary commitment. We affirm the judgment upon

concluding that this appeal is moot because her commitment expired on December 21, 2011.

In any event, we also conclude that sufficient evidence was presented.

                                Facts and Procedural History

       The evidence most favorable to the trial court’s decision follows. On September 12,

2011, A.M. was staying at a Days Inn in Indianapolis, and decided to swim naked in a nearby

secluded creek. She hung her clothes on a tree branch and began swimming, but upon

experiencing a stomach cramp, struggled to get out of the water. While lying naked on the

grass in pain, someone observed her nudity and called police. When police arrived A.M. was

still naked, so they offered her a vest and blanket to cover herself. She explained to officers

that she did not intend to expose herself to others, but was meditating and trying to relax due

to her suffering a heart condition which can lead to loss of blood pressure and consciousness

upon experiencing emotional distress. A.M. later testified that upon the arrival of ambulance

and fire department personnel, she began “singing to God” to relax herself. Transcript at 36.

Officers took her to Hospital for immediate detention.

       A.M. divulged she was previously diagnosed with Post Traumatic Stress Disorder and

was attending weekly therapy sessions at a psychiatric clinic in Anderson, Indiana. Part of


                                              2
her treatment plan, according to A.M., was for her to learn to meditate, relax, and cope with

situations without prescribed medications.

       Dr. Syed Hasan, a psychiatrist at Hospital, examined A.M., diagnosed her with

Bipolar Disorder, Type I, and described her current episode as manic with psychotic features.

Dr. Hasan later testified that A.M. suffers from a substantial impairment or an obvious

deterioration of her judgment, reasoning, or behavior that has led to an inability to function

independently. He also explained that A.M.’s condition has impaired her thought process,

which has led to dangerous behavior. For example, he explained that A.M. refused to take

medicine he prescribed her, and has left her nine-year-old child alone all day without food.

A.M. also reportedly withdrew her child from school so she could teach her own child. Dr.

Hasan opined that A.M. is unable to provide herself with food, clothing, shelter, or other

essential human needs. Dr. Hasan further opined that A.M. is gravely disabled, that this

disability is a result of her mental illness, and that without treatment she presents a risk of

harming herself or others.

       Dr. Hasan filed with the trial court an Application for Emergency Detention of

Mentally Ill Person, a Physician’s Emergency Statement, and a Report Following Emergency

Detention. At a September 22, 2011 hearing, the trial court heard testimony from Dr. Hasan,

A.M., and one of A.M.’s friends. Following the hearing, the trial court found, among other

things, A.M. was suffering from bipolar disorder; that she is gravely disabled as defined in

Indiana Code section 12-7-2-96; and that she continues to be in need of custody, care, and




                                              3
treatment of Hospital. The trial court entered an order for temporary commitment of A.M.

until December 21, 2011, unless discharged prior. A.M. now appeals.

                                         Discussion and Decision

                                                 I. Mootness

        A.M.’s period of involuntary commitment has already expired; therefore her appeal is

moot.1 Generally, we dismiss cases that are moot, but may decide moot cases on their merits

when they involve questions of great public interest that are likely to recur. G.Q. v. Branum,

917 N.E.2d 703, 706 (Ind. Ct. App. 2009). Civil commitments implicate due process

protections by the United States Constitution, and may raise significant questions about how

courts generally treat people based on a few isolated instances of unusual conduct.

        However, A.M. does not contend on appeal that the trial court violated her right to due

process or otherwise acted improperly. She does not argue that the trial court’s order, based

largely on Dr. Hasan’s diagnosis and opinion, is mistaken in interpreting or applying Dr.

Hasan’s opinion.          Rather, she disagrees with Dr. Hasan’s medical diagnosis and

recommended treatment, which included her involuntary commitment at Hospital. A.M.

argues Dr. Hasan incorrectly interpreted what he believed to be symptoms and that his

diagnosis based thereon is incorrect. This specific appellate argument does not constitute a

question of great public interest, and therefore, combined with the fact that A.M.’s

commitment has already expired, we determine this case to be moot.




        1
          Due to the timing of the parties’ briefing and other administrative tasks, this case was not assigned to
this panel of judges until A.M. had nearly completed her period of commitment.

                                                        4
                                         II. Sufficient Evidence

        Nevertheless, our review of the record leads us to the conclusion that sufficient

evidence was presented to support A.M.’s civil commitment.                           When reviewing the

sufficiency of the evidence to support a trial court’s commitment order, we neither reweigh

the evidence nor judge the credibility of witnesses. In re Commitment of A.W.D., 861

N.E.2d 1260, 1264 (Ind. Ct. App. 2007), trans. denied. We look to the evidence most

favorable to the trial court’s decision and all reasonable inferences to be drawn therefrom.

J.S. v. Ctr. for Behavioral Health, 846 N.E.2d 1106, 1112 (Ind. Ct. App. 2006), trans. denied.

“If the trial court’s commitment order represents a conclusion that a reasonable person could

have drawn, the order must be affirmed, even if other reasonable conclusions are possible.”

In re Commitment of G.M., 743 N.E.2d 1148, 1151 (Ind. Ct. App. 2001).

        Hospital was required to prove by clear and convincing evidence that A.M. was

mentally ill and either dangerous or gravely disabled and that commitment was appropriate.

Ind. Code § 12-26-2-5(e). In limiting our review to the evidence most favorable to the trial

court’s decision and reasonable inferences, and without judgment of the credibility of

witnesses, we conclude that the trial court order represents a conclusion that a reasonable

person could have drawn. Dr. Hasan explicitly stated that A.M. is mentally ill and gravely

disabled, and that commitment was appropriate. He explained facts which a reasonable

person would conclude supports those medical conclusions. The trial court’s order,2


        2
          A.M. contends the trial court erred in finding that A.M. is gravely disabled while not explicitly
indicating that she is dangerous to herself or others. We view this errant omission to be insignificant because a
finding that she is gravely disabled, as defined by Indiana Code section 12-7-2-96, includes a finding that she
“is in danger of coming to harm.”

                                                       5
consistent with Dr. Hasan’s testimony, indicates the trial court determined Dr. Hasan to be

largely credible, and its order to involuntarily commit A.M. is affirmed.

                                         Conclusion

       A.M.’s period of civil commitment has already expired, and her specific appellate

challenge to the veracity of Dr. Hasan’s medical diagnosis does not constitute a question of

great public interest. Therefore, this case is moot and we affirm the trial court’s order. In

any event, even on the merits of this case we conclude that sufficient evidence was presented.

       Affirmed.

NAJAM, J., and VAIDIK, J., concur.




                                              6